DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 12-20 in the reply filed on July 1, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “213” has been used to designate both the CLIENT DEVICE and LOGIN APP.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0037] to [0042], all phrases directed to “administrative workstations 240” should be “administrative workstations 230”. Reference 240 in Fig. 2 is directed to MAC ADDRESS and as initially disclosed in [0037] of the filed specifications.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 12 recites the phrases: “a server” and “the second server.” It is unclear if the “second server” is referencing to the preceding “server” or directed to an undisclosed, distinct server in the claim.
Dependent claim 13 further recites “the server” along with “the second server” and further extends the ambiguity of there being two distinct servers, or only one server. The remaining claims are similarly rejected based on their dependency to claim 12.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is directed to using amalgamated encrypted single identities, linking a specific user and a specific device, for authenticating access to protected resources. The identities are added to a distributed ledger to create a visible record of a validated device and user combination authorized to access protected resources. See [0010] and [0012] of the filed specifications. 
The concept of using blockchains, or distributed ledgers, as means for user and/or device authentication is known in the art. For example, see CN106779716 (cited in the IDS filed 4/22/2020), EP 3361672 (cited in the IDS filed 4/22/2020), and KR102033042 (cited in the IDS filed 4/22/2020), which are directed to login authentication using blockchain technology. Furthermore, it was known in the art to utilize one-time passwords (OTP) in the manner similar features presented in independent claims 1 and 12. For example, US 2005/0283619, US 2006/0080545, and US 2007/0079135 disclose a password-issuing server/service generating an OTP and transmitting the OTP with session ID/user identifier to both a client and a web server, or the like. The client uses the OTP with the session ID or user identifier to authenticate with the web server.
The most relevant prior arts to the claimed invention are: 
US 2019/0020468, during new account creation, a feature template based on identifiers received from a user device is generated and stored the in a blockchain [0033]. The identities may include spatio-temporal sensor inputs from a user’s mobile device, such as a fingerprint, location data, and so forth. See [0020].
US 2019/0312877, a registration request message with identification information is received by an authorization server. The server assigns authorization information to the user and both the authorization information and identification information are written to blocks of a blockchain. See [0059]-[0064] and Fig. 1.
US 2020/0186523, unique device identifier data and user identifier data are stored within a blockchain. A signature is generated from the data and serves as a reference for comparing to authentication credentials received from the user and/or device. See [0010] & [0081]-[0084]; Fig. 4.
US 9,635,000, a blockchain information exchange (BIX) system uses a public ledger to store and distribute identities, wherein the identifies are encapsulated and signed objects. See col. 11, line 34 – col. 12, line17.
However, the prior arts of record do not disclose, teach, or reasonably suggest: “searching, by the one or more processors, for a match of the encrypted data received from the device in the most recent copy of distributed ledger data received from the randomly selected workstation; responsive to determining a match of the encrypted data received from the device and the encrypted data found in the most recent copy of the distributed ledger data from the randomly selected workstation logged-in to the network, updating, by the one or more processors, a table hosted on of a server with a one-time-password (OTP) and a copy of the encrypted data received from the device” as required in independent claim 1 and similarly in independent claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        9-01-2022